DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 10/25/2022.
The Amendment filed on 10/25/2022 has been entered.  
Claims 1-15 have been amended by Applicant.
Claims 1-15 remain pending in the application of which Claims 1, 10-15 are independent.  
Applicant’s amendments and arguments are considered but are either unpersuasive or moot in view of the new grounds of rejection that were necessitated by the amendments to the Claims.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Arguments
Regarding 101 rejections, applicant’s arguments have been fully considered, they are not persuasive. Under the new patent eligibility guidance (2019 PEG), the claims are directed to an abstract idea.  
The analysis of patent eligibility is performed under the new patent eligible guidance (2019 PEG) (https://www.federalregister.gov/documents/2019/01/07/2018-28282/2019-revised-patent-subject-matter-eligibility-guidance)
For Step 1, Examiner determines that the claims fall into statutory category. For example, the independent claim 1 recites a series of steps, therefore, is a process.

For Step 2A Prolong 1, Examiner determines that claims recite judicial exception. The independent claims 1 and 12-15 recite the limitations of “a processor configured to determine that a user utterance is a feedback utterance and is a response to one of a plurality of system utterances of the information processing apparatus, executed preceding to the user utterance; 
analyze a relevance between the user utterance and the plurality of system utterances of the information processing apparatus in the past; 
select a system utterance having a highest relevance among the plurality of system utterances, wherein the selected system utterance is a feedback target of the user utterance; and control an output based on the selected system utterance” These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “a processor, a user terminal, a data processing server”, nothing in the claim element preclude the step from practically being performed in the mind.  For example, the claims encompass a person listening to another person’s utterance, deciding whether the utterance is related to a previous interaction, analyzing a relevance between the utterance and the previous interaction, and determining how to respond in his/her mind.  The mere nominal recitation of “a processor, a user terminal, a data processing server” does not take the claim limitations out of the mental processes grouping. Thus, the claims recite a mental process.

For Step 2A Prolong 2, Examiner determines that claims are not integrated in to a practical application.  The claims recite additional elements: “a processor, a user terminal, a data processing server.” 
Each of the additional elements and/or the combination of the additional elements is no more than mere instructions to apply the exception using generic computer components.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaning limits on practicing the abstract idea.  The claims are thus directed to the abstract idea.

For Step 2B, Examiner determines that claims do not provide an inventive concept.  As discussed with respect to Step 2A Prolong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.


Regarding 103 rejections, applicant’s arguments have been fully considered, they are not persuasive. 
Applicant asserts, “FABRIZIO does not teach or suggest that relevance between a particular user utterance and a system utterance is analyzed.”  However, Examiner respectfully disagrees.  FABRIZIO clearly teaches analyzing the relationship between the “user utterance and a system utterance.”  For example, for each prior dialog act (Fig. 5 Step 504), it is determined if the dialog act (i.e., the prior system utterance) is same domain as current interpretation (i.e., the current interpretation of the current user utterance) in step 508.  Note that Fig. 5 corresponds to the stop 408 of Fig. 4.    FABRIZIO also teaches the current interpretation is able to be merged with a previous interpretation when they are related, wherein the previous interpretation is for which the dialog act of the previous interactions (Par 53). In other words, each prior interpretation is associated with its corresponding dialog act.  Thus, the rank list of current interpretations (Fig. 4 step 414) is based on the scores calculated based on the current interpretation of the current utterance and prior interpretations for prior dialog acts.   For at least the reasons above Examiner maintains the rejections. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 12-15 recite, “a processor configured to determine that a user utterance is a feedback utterance and is a response to one of a plurality of system utterances of the information processing apparatus, executed preceding to the user utterance; 
analyze a relevance between the user utterance and the plurality of system utterances of the information processing apparatus in the past; 
select a system utterance having a highest relevance among the plurality of system utterances, wherein the selected system utterance is a feedback target of the user utterance; and control an output based on the selected system utterance” 
The limitations as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor, a user terminal, a data processing server”, nothing in the claim element precludes the step from practically being performed in the mind. For example, a person can listen to another person’s utterance, decide whether the utterance is related to a previous interaction, analyze a relevance between the utterance and the previous interaction, and determine how to respond. The limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements – “a processor, a user terminal, a data processing server”. The additional elements in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of deciding and analyzing) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a user terminal, server, and/or computer amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Regarding the dependent claims, Claim 2 recites comparing entity types; Claim 3 recites using a latest system utterance; Claim 4 recites comparing entity types corresponding to a domain; Claim 5 recites using a latest system utterance; Claim 6 recites storing dialog history; Claim 7 recites a domain of the system utterance and requested entity information; Claim 8 recites association data between domains and types of entities; Claim 9 recites acquiring a type of an entity; Claim 10 recites acquiring information of a sensor; Claim 11 recites applying output information for the selection process.

  Even though the disclosed invention is described in the specification as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself. 
Accordingly, the limitations of the Claims, whether considered individually or as an ordered combination, are not sufficient to add significantly more to improve technological functionality. As such, Claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over FABRIZIO (US 2015/0340033 A1), and further in view of TAKIEL (US 2018/0189267 A1).

REGARDING CLAIM 1, FABRIZIO discloses an information processing apparatus, comprising: 
	 a processor configure (FABRIZIO Par 42 – “one or more processors”) to:
determine that a user utterance is a feedback utterance and is a response (FABRIZIO Fig. 5 – “Dialog act is elicitation or confirmation? 506 -… -> Dialog act related to a target slot? 510 -> Current interpretation provides yes/no/override for target slot? 512 ->Mergeable 516”; Fig. 2 – “[5] Utterance #3 (Information Elicited in Dialog Act #1)”; Par 53 – “At decision block 512, the content interpreter 206 or some other module or component of the speech processing system 200 can determine whether the interpretation currently being considered provides an acceptance, rejection, or replacement value for the target slot.”; Par 35 – “The user may subsequently make an utterance that is related to the initial turns of this illustrative multi-turn interaction. For example, the user may decide to continue searching for flights by providing the information previously elicited by the system 200 at [2]. The user may say “Chicago” (or “Go to Chicago,” or “Let's try Chicago,” or “Destination Chicago,” etc.), and the client device 300 can provide the utterance to the speech processing system 200 at [5].”) to one of a plurality of system utterances of the information processing apparatus (FABRIZIO Par 11 – “Aspects of the present disclosure relate to maintaining a history of turns in a multi-turn dialog interaction (also referred to herein as a “multi-turn interaction” for convenience). In some embodiments, semantic representations of prior user utterances (also referred to herein as “interpretations”) and semantic representations of prior system responses and actions (also referred to herein as “dialog acts”) can be maintained. By maintaining the semantic representations of prior turns by both the user and the system, the system can refer back to them when interpreting later user utterances in the same multi-turn interaction”; Par 49 – “At block 504, the content interpreter 206 or some other module or component of the speech processing system 200 can iterate through each dialog act of the multi-turn interaction, or some subset thereof (e.g., only the previous 1 or 2 dialog acts) to determine whether the interpretation that is currently being considered may be modified or merged with a previous intent.”), executed preceding to the user utterance (FABRIZIO Fig. 2 – “[2] Dialog Act #1 (Elicitation of Information)”; Fig. 5 – “For each prior dialog act 504 -> Dialog act is elicitation or confirmation? 506 -… -> Dialog act related to a target slot? 510 -> Current interpretation provides yes/no/override for target slot? 512 ->Mergeable 516”; Par 33 – “The NLG module 210 may generate a user prompt based on the dialog act (e.g., “What is your destination?”), and the prompt may be provided to client device 300 at [2] for presentation to the user.”); 
analyze a [relevance] score between the user utterance and the plurality of system utterances of the information processing apparatus in the past (FABRIZIO Par 16 – “For example, if a particular interpretation in the n-best list is merged with a prior interpretation, the combined merged interpretation may be inserted into the n-best list and may be given a score that is higher or otherwise indicates more relevance than the un-merged intent alone. Re-ranking can help to reduce or prevent the chance that the speech processing system will use any interpretation that satisfies a rule, even if the interpretation is associated with a low recognition confidence. Instead, the true “correct” result may be maintained in an n-best list of results, and may therefore be recognized correctly.”; Fig. 4 – “Filter and Rank list of current interpretations 414”; Par 47 – “Once the relevant interpretations have been processed using the context of the multi-turn interaction, the interpretations can be filtered, re-scored, or re-ranked at block 414 and provided to a downstream consumer of the interpretations, such as a dialog manager 208. For example, all un-merged NSUs may be filtered from the results. As another example, a merged interpretation may be given a score corresponding to the score of the previous interpretation with which a current interpretation was merged. In some embodiments, a context interpreter 206 may employ a machine learning model to re-score and/or re-rank the interpretations. For example, the features used by the machine learning model may include ASR results and/or scores for the current and any number of prior utterances; NLU results and/or scores for the current and any number of prior utterances; any number of previous dialog acts; etc. The model may then be used to provide a ranking or score for the results to be provided to downstream consumers of the interpretations. The process 400 can terminate at block 416.”; Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot. This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]).”); 
select a system utterance having a highest relevance among the plurality of system utterances (FABRIZIO Par 36 – “The speech processing system 200 can again generate preliminary speech processing results for the current utterance. One of the top-scoring results may an interpretation that the utterance is an NSU providing a value for a “Destination-Location” slot. Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot.”; Par 49 – “At block 504, the content interpreter 206 or some other module or component of the speech processing system 200 can iterate through each dialog act of the multi-turn interaction, or some subset thereof (e.g., only the previous 1 or 2 dialog acts) to determine whether the interpretation that is currently being considered may be modified or merged with a previous intent.”; Par 47 – “Once the relevant interpretations have been processed using the context of the multi-turn interaction, the interpretations can be filtered, re-scored, or re-ranked at block 414 and provided to a downstream consumer of the interpretations, such as a dialog manager 208”), wherein the selected system utterance is a feedback target of the user utterance (FABRIZIO Par 25 – “The dialog manager 208 may then generate a response (e.g., a confirmation) based on the merged result, and the NLG module 210 can translate the semantic response generated by the dialog manager 208 into human-readable text, synthesized speech, etc.”; Par 36 – “This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]). The dialog manager 208 can receive the merged interpretation with the fully formed “Search-Flights-Intent( . . . ),” and can initiate the requested action (e.g., by providing instructions to an application module configured to execute flight searches). The dialog manager 208 can produce a dialog act responsive to the intent, and the NLG module 210 can produce a response that is sent to the client device 300 at [6]. Illustratively, the response may be the results of the flight search, a confirmation of the intent (e.g., “Searching for flights to Chicago . . . ”), elicitation of additional information (e.g., “When would you like to return?”), etc.”); and
control an output based on the selected system utterance (FABRIZIO Par 36 – “The dialog manager 208 can produce a dialog act responsive to the intent, and the NLG module 210 can produce a response that is sent to the client device 300 at [6]. Illustratively, the response may be the results of the flight search, a confirmation of the intent (e.g., “Searching for flights to Chicago . . . ”), elicitation of additional information (e.g., “When would you like to return?”), etc.”).

FABRIZIO implicitly teaches the [square-bracketed] limitation and explicitly teaches the underlined feature instead.  In other words, FABRIZIO teaches the calculated score is based on a “merged” interpretation, wherein a current interpretation (i.e., a current user speech input) is merged with a prior dialog act (i.e., a previous system utterance).  The merged interpretation score is expected to be “high” when the current user utterance and the previous system utterance are “related” (Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot. This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]).”).  Thus, FABRIZIO implicitly teaches the calculated score is the “relevance score” between the user utterance and system utterances.  Although, FABRIZIO implicitly teaches the limitation, EXAMINER provides TAKIEL for the clarity of the rejection. 
TAKIEL explicitly teaches the [square-bracketed] limitation.  TAKIEL discloses a method/system for managing dialog between a user and a virtual assistant comprising:
analyze a [relevance] score between the user utterance and the plurality of system utterances of the information processing apparatus in the past (TAKIEL Fig. 1 – “Data Visualization Manager 212”;  Par 16 – “Suppose the user now utters, “Sports Trivia.” Even though the user most recently changed the subject of the human-to-computer dialog to “weather,” the topics of “game,” “game selection,” “trivia,” “sports,” and “history” are all still stored in the contextual data structure, albeit with slightly reduced measures of relevance.”; Par 79 – “From these grammar rules is it apparent that the user can always specifically state, at the outset, that he or she wants to play GAME A with three players. Such a statement includes all parameters required by GAME A to begin game play. If the topic “game_A” has at least a medium measure of relevance (e.g., the player said, “I want to play Game A” but did not provide additional information), then the player can say, “I want <non-zero integer> players” to begin game play. And if automated assistant 120 has just asked, “How many players?”, then the topic “player_question” may have a sufficiently high measure of relevance that the user can simply provide a numeric response.”) and select a system utterance having a highest relevance among the plurality of system utterances (TAKIEL Par 16 – “Accordingly, the parser subsystem may still select (e.g., contextually filter from a larger repository of grammars) one or more grammars associated with these topics to parse the user's utterance. The parser subsystem may then apply the selected grammars to the input, and may provide the resulting parses and associated topics to the response subsystem. The response subsystem may then pass control to the Sports Trivia child process node that was added to the dialog tree previously.”; Par 17 – “Additionally or alternatively, because grammars are only applicable when particular topics are relevant (and in some cases, must have measures of relevance that satisfy various thresholds), the use of techniques described herein also limit the number of generated parses/interpretations to only those which make sense in the current dialog context.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of FABRIZIO to include a relevance score, as taught by TAKIEL.
One of ordinary skill would have been motivated to include a relevance score, in order to enable smooth changing of conversation subjects (TAKIEL Par 17).


REGARDING CLAIM 2, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 1, wherein the processor is further configured to:
execute a comparison process of entity types of (A) and (B1) (FABRIZIO Fig. 5 – “Dialog act relates to a target slot? 510 -> Current interpretation provides yes/no/override for target slot 512?”;Par 32 – “Advantageously, interpreting current utterances within the context of prior turns in a multi-turn interaction can help a speech processing system understand that a current utterance relates to a previous dialog act, such as an elicitation of information by the system, even when one or more intervening turns of the multi-turn interaction do not relate to the previous dialog act.”; Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot.”; In other words, Dialog Act#1 requests for a missing slot value, “the destination-location” slot”, and Utterance #3 of the user provides the slot value for the destination (e.g., Chicago).  In the process of Fig. 5, the method/system FABRIZIO determines whether or not a target slot value of the Dialog Act is provided by the utterance in Step 512. Thus, the method/system compares the requested slot with the received slot to determine whether they are the same type, e.g., a destination-location slot.), and wherein:
(A) is a type of an entity corresponding to entity information, included in the user utterance (FABRIZIO Fig. 5 – “Current interpretation provides yes/no/override for target slot 512?”; Par 35 – “The user may subsequently make an utterance that is related to the initial turns of this illustrative multi-turn interaction. For example, the user may decide to continue searching for flights by providing the information previously elicited by the system 200 at [2]. The user may say “Chicago” (or “Go to Chicago,” or “Let's try Chicago,” or “Destination Chicago,” etc.), and the client device 300 can provide the utterance to the speech processing system 200 at [5].”; par 36 – “The speech processing system 200 can again generate preliminary speech processing results for the current utterance. One of the top-scoring results may an interpretation that the utterance is an NSU providing a value for a “Destination-Location” slot.”), and
(B1) is a type of a requested entity corresponding to the system utterance that is an entity requested to the user by the system utterance in the past (FABRIZIO Fig. 5 – “Dialog act relates to a target slot? 510”; Par 33 – “The dialog manager 208 can store a semantic representation of the utterance (e.g., “Search-Flights-Intent(Departure-Date=4/23/2014; Departure-Location=LAX)”) in the context data store 212, and generate a dialog act responsive to the utterance (e.g., “Elicit-Information(Destination-Location)”). The NLG module 210 may generate a user prompt based on the dialog act (e.g., “What is your destination?”), and the prompt may be provided to client device 300 at [2] for presentation to the user.”); and 
select the system utterance having the type of the requested entity that matches with the type of the entity included in the user utterance, as the system utterance that is the feedback target of the user utterance (FABRIZIO Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot. This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]). The dialog manager 208 can receive the merged interpretation with the fully formed “Search-Flights-Intent( . . . ),” and can initiate the requested action (e.g., by providing instructions to an application module configured to execute flight searches). The dialog manager 208 can produce a dialog act responsive to the intent, and the NLG module 210 can produce a response that is sent to the client device 300 at [6]. Illustratively, the response may be the results of the flight search, a confirmation of the intent (e.g., “Searching for flights to Chicago . . . ”), elicitation of additional information (e.g., “When would you like to return?”), etc.”).

REGARDING CLAIM 3, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 2, wherein 
based on two or more system utterances among the plurality of system utterances having the type of the requested entity that matches with the type of the entity included in the user utterance (FABRIZIO Par 40 – “The user may respond to the elicitation with a potentially ambiguous utterance. For example, the user may say “Play Frank Sinatra.” In isolation, that utterance may typically indicate that the user wishes to hear music by Frank Sinatra that the user owns (e.g., the utterance may be interpreted as “Play-Music-Intent(Artist=‘Frank Sinatra’)”). However, in the present example, the user wishes to hear the “Frank Sinatra” internet radio station (e.g., properly interpreted as “Play-Internet-Radio-Intent(Station=‘Frank Sinatra’)”), rather than music that the user owns.”), 
the processor is further configured to select a latest system utterance from among the two or more system utterances (FABRIZIO Par 49 – “At block 504, the content interpreter 206 or some other module or component of the speech processing system 200 can iterate through each dialog act of the multi-turn interaction, or some subset thereof (e.g., only the previous 1 or 2 dialog acts) to determine whether the interpretation that is currently being considered may be modified or merged with a previous intent.”; Par 39 – “As shown in FIG. 3, a user may make a first utterance of a multi-turn interaction, which is transmitted by the client device 300 to the speech processing system 200 at [1]. Illustratively, the utterance may be “Play internet radio.” … The NLG module 210 may generate a user prompt based on the dialog act (e.g., “Which internet radio station?”), and the prompt may be provided to client device 300 at [2] for presentation to the user.”) having the type of the requested entity that matches with the type of the entity included in the user utterance as the system utterance that is the feedback target of the user utterance (FABRIZIO Par 40 – “In contrast, the context interpreter 206 of the speech processing system 200 can access prior interpretations of user utterances and prior dialog acts for this multi-turn interaction, and determine that the utterance “Play Frank Sinatra” was made in response to an elicitation for the name of an internet radio station. The context interpreter can therefore properly merge an interpretation of the user utterance (e.g., an NLU result indicating that the utterance is an NSU including a value for the “Station” slot) into the previously stored Play-Internet-Radio-Intent( . . . ). A response can then be generated and provided to the client device 300 at [4]. Illustratively, the response may be a stream of the requested internet radio station, a confirmation of the intent (e.g., “Playing the Frank Sinatra station”), elicitation of additional information, etc.”).
In other words, FABRIZIO teaches there could be a plurality of system utterances that match with the user utterance (e.g., play-music-intent and play-internet-radio-intent), and only the previous 1 or dialog acts are considered.  Thus, although the play-music-intent is also matched, the play-internet-radio-intent is selected, because it is a latest system utterance (e.g., “which internet radio station?” in Par 39).  
TAKIEL also discloses the limitations. TAKIEL discloses based on two or more system utterances among the plurality of system utterances having the type of the requested entity that matches with the type of the entity included in the user utterance (TAKIEL Par 53 – “With such a grammar rule, whenever any of the topics “pizza_order_confirmation,” “quiz_quit_game_question,” “quiz_add_player_question,” or “phone_call_retry_question” have high measures of relevance, the user may be able to provide a simple affirmative response (e.g., “yes,” “OK,” “yeah,” “sure,” etc.). This grammar requires that the topics be highly focused (i.e. relatively high measures of relevance) in order to be applicable. This is because each of the topics is raised only when automated assistant 120 asks a question seeking a simple yes or no response. It is unlikely that more than one of these topics will have a sufficiently high measure of relevance to be applicable in any given scenario. Even if more than one of these topics is currently persisted in contextual data structure 152, only the most recently-raised topic is likely to satisfy the stringent relevance requirement.”), 
the processor is further configured to select a latest system utterance from among the two or more system utterances (TAKIEL Par 53 – “Even if more than one of these topics is currently persisted in contextual data structure 152, only the most recently-raised topic is likely to satisfy the stringent relevance requirement.”) having the type of the requested entity that matches with the type of the entity included in the user utterance as the system utterance that is the feedback target of the user utterance (TAKIEL Par 53 – “Even if more than one of these topics is currently persisted in contextual data structure 152, only the most recently-raised topic is likely to satisfy the stringent relevance requirement.”; Par 70 – “Accordingly, grammar 270 may be applied, e.g., by parser subsystem 130, to determine that the natural language input “where was he born” should trigger an event, called “where_person_born,” that causes parser subsystem 130 to provide a parse and/or interpretation to response subsystem 140 that causes response subsystem 140 to determine a birthplace of the person most recently referenced during the dialog (Chopin), and to return the response, “He was born in Żelazowa Wola.””; Par 105 – “In some implementations, the system may select the parse generated by the grammar that requires that its associated topic be the most focused (e.g., associated with a highest measure of relevance). Suppose, for instance, that a first grammar is associated with the topic “game” but only requires that the topic “game” have a medium or even slight measure of relevance. Suppose further that a second grammar, also associated with the topic “game,” requires a relatively high measure of relevance. If the topic “game” currently is associated with a high measure of relevance—e.g., because it has just been recently raised or is semantically related to other recently-raised topics—both grammars may be applicable. However, the system may select the parse generated by the second grammar because of its higher focus threshold.”).



REGARDING CLAIM 4, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 1, wherein the processor is further configured to:
execute a comparison process of entity types of (A) and (B2) (FABRIZIO Fig. 5 – “Dialog act relates to a target slot? 510 -> Current interpretation provides yes/no/override for target slot 512?”;Par 32 – “Advantageously, interpreting current utterances within the context of prior turns in a multi-turn interaction can help a speech processing system understand that a current utterance relates to a previous dialog act, such as an elicitation of information by the system, even when one or more intervening turns of the multi-turn interaction do not relate to the previous dialog act.”; Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot.”; In other words, Dialog Act#1 requests for a missing slot value, “the destination-location” slot”, and Utterance #3 of the user provides the slot value for the destination (e.g., Chicago).  In the process of Fig. 5, the method/system FABRIZIO determines whether or not a target slot value of the Dialog Act is provided by the utterance in Step 512. Thus, the method/system compares the requested slot with the received slot to determine whether they are the same type, e.g., a destination-location slot.), and wherein
(A) is a type of an entity, corresponding to entity information, included in the user utterance (FABRIZIO Fig. 5 – “Current interpretation provides yes/no/override for target slot 512?”; Par 35 – “The user may subsequently make an utterance that is related to the initial turns of this illustrative multi-turn interaction. For example, the user may decide to continue searching for flights by providing the information previously elicited by the system 200 at [2]. The user may say “Chicago” (or “Go to Chicago,” or “Let's try Chicago,” or “Destination Chicago,” etc.), and the client device 300 can provide the utterance to the speech processing system 200 at [5].”; par 36 – “The speech processing system 200 can again generate preliminary speech processing results for the current utterance. One of the top-scoring results may an interpretation that the utterance is an NSU providing a value for a “Destination-Location” slot.”), and 
(B2) is a type of a requested entity corresponding to a domain applicable for intention clarification (FABRIZIO Fig. 5 – “Dialog act is same domain as current interpretation? 508”; Par 51 – “At decision block 508, the content interpreter 206 or some other module or component of the speech processing system 200 can determine whether the dialog act for the current iteration is in the same domain as the interpretation that is currently being considered. Generally described, a domain may correspond to a particular topic or subject, or to multiple (e.g., two or more) related topics and/or subjects. The meaning of a particular word or phrase may vary, depending upon the domain in which the word or phrase is used. If the dialog act of the current iteration is in the same domain as the interpretation that is currently being considered, the process 500 can proceed to decision block 510.”) of the system utterance in the past (FABRIZIO Fig. 5 – “Dialog act relates to a target slot? 510”; Par 33 – “The dialog manager 208 can store a semantic representation of the utterance (e.g., “Search-Flights-Intent(Departure-Date=4/23/2014; Departure-Location=LAX)”) in the context data store 212, and generate a dialog act responsive to the utterance (e.g., “Elicit-Information(Destination-Location)”). The NLG module 210 may generate a user prompt based on the dialog act (e.g., “What is your destination?”), and the prompt may be provided to client device 300 at [2] for presentation to the user.”); and 
select the system utterance having the type of the requested entity corresponding to the domain applicable for the intention clarification that matches with the type of the entity included in the user utterance, as the system utterance that is the feedback target of the user utterance (FABRIZIO Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot. This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]). The dialog manager 208 can receive the merged interpretation with the fully formed “Search-Flights-Intent( . . . ),” and can initiate the requested action (e.g., by providing instructions to an application module configured to execute flight searches). The dialog manager 208 can produce a dialog act responsive to the intent, and the NLG module 210 can produce a response that is sent to the client device 300 at [6]. Illustratively, the response may be the results of the flight search, a confirmation of the intent (e.g., “Searching for flights to Chicago . . . ”), elicitation of additional information (e.g., “When would you like to return?”), etc.”).

REGARDING CLAIM 5, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 4, wherein 
based on two or more system utterances among the plurality of system utterances having the type of the requested entity corresponding to the domain applicable for the intention clarification that matches with the type of the entity included in the user utterance (FABRIZIO Par 40 – “The user may respond to the elicitation with a potentially ambiguous utterance. For example, the user may say “Play Frank Sinatra.” In isolation, that utterance may typically indicate that the user wishes to hear music by Frank Sinatra that the user owns (e.g., the utterance may be interpreted as “Play-Music-Intent(Artist=‘Frank Sinatra’)”). However, in the present example, the user wishes to hear the “Frank Sinatra” internet radio station (e.g., properly interpreted as “Play-Internet-Radio-Intent(Station=‘Frank Sinatra’)”), rather than music that the user owns.”), 
the processor is further configured to select a latest system utterance from among the two or more system utterances (FABRIZIO Par 49 – “At block 504, the content interpreter 206 or some other module or component of the speech processing system 200 can iterate through each dialog act of the multi-turn interaction, or some subset thereof (e.g., only the previous 1 or 2 dialog acts) to determine whether the interpretation that is currently being considered may be modified or merged with a previous intent.”; Par 39 – “As shown in FIG. 3, a user may make a first utterance of a multi-turn interaction, which is transmitted by the client device 300 to the speech processing system 200 at [1]. Illustratively, the utterance may be “Play internet radio.” … The NLG module 210 may generate a user prompt based on the dialog act (e.g., “Which internet radio station?”), and the prompt may be provided to client device 300 at [2] for presentation to the user.”) having the type of the requested entity corresponding to the domain applicable for the intention clarification (FABRIZIO Fig. 5 – “Dialog act is same domain as current interpretation? 508”; Par 51 – “At decision block 508, the content interpreter 206 or some other module or component of the speech processing system 200 can determine whether the dialog act for the current iteration is in the same domain as the interpretation that is currently being considered. Generally described, a domain may correspond to a particular topic or subject, or to multiple (e.g., two or more) related topics and/or subjects. The meaning of a particular word or phrase may vary, depending upon the domain in which the word or phrase is used. If the dialog act of the current iteration is in the same domain as the interpretation that is currently being considered, the process 500 can proceed to decision block 510.”) that matches with the type of the entity included in the user utterance as the system utterance that is the feedback target of the user utterance (FABRIZIO Par 40 – “In contrast, the context interpreter 206 of the speech processing system 200 can access prior interpretations of user utterances and prior dialog acts for this multi-turn interaction, and determine that the utterance “Play Frank Sinatra” was made in response to an elicitation for the name of an internet radio station. The context interpreter can therefore properly merge an interpretation of the user utterance (e.g., an NLU result indicating that the utterance is an NSU including a value for the “Station” slot) into the previously stored Play-Internet-Radio-Intent( . . . ). A response can then be generated and provided to the client device 300 at [4]. Illustratively, the response may be a stream of the requested internet radio station, a confirmation of the intent (e.g., “Playing the Frank Sinatra station”), elicitation of additional information, etc.”).
In other words, FABRIZIO teaches there could be a plurality of system utterances that match with the user utterance (e.g., play-music-intent and play-internet-radio-intent), and only the previous 1 or dialog acts are considered.  Thus, although the play-music-intent is also matched, the play-internet-radio-intent is selected, because it is a latest system utterance (e.g., “which internet radio station?” in Par 39).  
TAKIEL also discloses the limitations. TAKIEL discloses wherein based on two or more system utterances among the plurality of system utterances having the type of the requested entity corresponding to the domain applicable for the intention clarification that matches with the type of the entity included in the user utterance (TAKIEL Par 53 – “With such a grammar rule, whenever any of the topics “pizza_order_confirmation,” “quiz_quit_game_question,” “quiz_add_player_question,” or “phone_call_retry_question” have high measures of relevance, the user may be able to provide a simple affirmative response (e.g., “yes,” “OK,” “yeah,” “sure,” etc.). This grammar requires that the topics be highly focused (i.e. relatively high measures of relevance) in order to be applicable. This is because each of the topics is raised only when automated assistant 120 asks a question seeking a simple yes or no response. It is unlikely that more than one of these topics will have a sufficiently high measure of relevance to be applicable in any given scenario. Even if more than one of these topics is currently persisted in contextual data structure 152, only the most recently-raised topic is likely to satisfy the stringent relevance requirement.”), 
the processor is further configured to select a latest system utterance from among the two or more system utterances (TAKIEL Par 53 – “Even if more than one of these topics is currently persisted in contextual data structure 152, only the most recently-raised topic is likely to satisfy the stringent relevance requirement.”) having the type of the requested entity corresponding to the domain applicable for the intention clarification that matches with the type of the entity included in the user utterance as the system utterance that is the feedback target of the user utterance (TAKIEL Par 53 – “Even if more than one of these topics is currently persisted in contextual data structure 152, only the most recently-raised topic is likely to satisfy the stringent relevance requirement.”; Par 70 – “Accordingly, grammar 270 may be applied, e.g., by parser subsystem 130, to determine that the natural language input “where was he born” should trigger an event, called “where_person_born,” that causes parser subsystem 130 to provide a parse and/or interpretation to response subsystem 140 that causes response subsystem 140 to determine a birthplace of the person most recently referenced during the dialog (Chopin), and to return the response, “He was born in Żelazowa Wola.””; Par 105 – “In some implementations, the system may select the parse generated by the grammar that requires that its associated topic be the most focused (e.g., associated with a highest measure of relevance). Suppose, for instance, that a first grammar is associated with the topic “game” but only requires that the topic “game” have a medium or even slight measure of relevance. Suppose further that a second grammar, also associated with the topic “game,” requires a relatively high measure of relevance. If the topic “game” currently is associated with a high measure of relevance—e.g., because it has just been recently raised or is semantically related to other recently-raised topics—both grammars may be applicable. However, the system may select the parse generated by the second grammar because of its higher focus threshold.”).



REGARDING CLAIM 6, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 1, further comprising: 
a memory in which dialog history information executed between the user and the information processing apparatus is stored (FABRIZIO Fig. 1 – “Context Data Store 212”; Par 21 – “a natural language generation (“NLG”) module that converts certain dialog acts into user-understandable communications (e.g., text that can be “read” to the user by a text-to-speech or “TTS” component), and a context data store 212 for storing semantic representations of previous user utterances and system dialog acts.”), wherein 
the processor is further configured to (FABRIZIO Figs. 1-3 – “Context Interpreter 206”) apply the dialog history information (Fig. 1 – “Prior interpretations and dialog acts -> Context Interpreter 206”) to select the system utterance that is the feedback target of the user utterance (FABRIZIO Fig. 1 – “Updated interpretations -> Dialog Manager 208 -> Dialog Acts”; Par 25 – “The context interpreter 206 can process the NLU results (e.g., modify individual interpretations, filter interpretations, re-score or re-rank interpretations, etc.) as described in greater detail below, and provide processed results to the dialog manager 206. Illustratively, the context interpreter 206 may merge a current NLU result with a prior result that was stored in the context data store 212 based on the application of a context interpretation rule. The dialog manager 208 may then generate a response (e.g., a confirmation) based on the merged result, and the NLG module 210 can translate the semantic response generated by the dialog manager 208 into human-readable text, synthesized speech, etc. The semantic response generated by the dialog manager 208 can be stored in the context data store 212, along with semantic representations of prior responses, user utterances, and the like.”).

REGARDING CLAIM 7, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 6, wherein the dialog history information (FABRIZIO Par 21 – “a natural language generation (“NLG”) module that converts certain dialog acts into user-understandable communications (e.g., text that can be “read” to the user by a text-to-speech or “TTS” component), and a context data store 212 for storing semantic representations of previous user utterances and system dialog acts.”) includes a domain of the system utterance and requested entity information, as recorded information (FABRIZIO Par 13 – “Illustratively, the semantic representation of the user utterance may be an instance of a data structure or programmable object generated by an NLU module or component of the speech processing system to store information about the interpretation of the user utterance, such as the domain of the interpretation, the intent represented by the interpretation, information associated with the intent (e.g., values for “slots” of the intent), etc.”).

REGARDING CLAIM 8, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 1, further comprising:
a memory in which association data between domains of the plurality of system utterances and types of requested entities corresponding to a domain applicable for intention clarification is stored (FABRIZIO Par 13 – “Illustratively, the semantic representation of the user utterance may be an instance of a data structure or programmable object generated by an NLU module or component of the speech processing system to store information about the interpretation of the user utterance, such as the domain of the interpretation, the intent represented by the interpretation, information associated with the intent (e.g., values for “slots” of the intent), etc.””; Par 33 – “The dialog manager 208 can store a semantic representation of the utterance (e.g., “Search-Flights-Intent(Departure-Date=4/23/2014; Departure-Location=LAX)”) in the context data store 212, and generate a dialog act responsive to the utterance (e.g., “Elicit-Information(Destination-Location)”).”), wherein
the processor is further configured to apply the association data stored in the memory to (Fig. 1 – “Prior interpretations and dialog acts -> Context Interpreter 206”) to select the system utterance that is the feedback target of the user utterance (FABRIZIO Fig. 1 – “Updated interpretations -> Dialog Manager 208 -> Dialog Acts”; Par 25 – “The context interpreter 206 can process the NLU results (e.g., modify individual interpretations, filter interpretations, re-score or re-rank interpretations, etc.) as described in greater detail below, and provide processed results to the dialog manager 206. Illustratively, the context interpreter 206 may merge a current NLU result with a prior result that was stored in the context data store 212 based on the application of a context interpretation rule. The dialog manager 208 may then generate a response (e.g., a confirmation) based on the merged result,”; Par 33 – “The dialog manager 208 can store a semantic representation of the utterance (e.g., “Search-Flights-Intent(Departure-Date=4/23/2014; Departure-Location=LAX)”) in the context data store 212, and generate a dialog act responsive to the utterance (e.g., “Elicit-Information(Destination-Location)”).”).

REGARDING CLAIM 9, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 1, wherein the processor is further configured to acquire a type of an entity corresponding to entity information, included in the user utterance (FABRIZIO Par 35 – “The user may subsequently make an utterance that is related to the initial turns of this illustrative multi-turn interaction. For example, the user may decide to continue searching for flights by providing the information previously elicited by the system 200 at [2]. The user may say “Chicago” (or “Go to Chicago,” or “Let's try Chicago,” or “Destination Chicago,” etc.), and the client device 300 can provide the utterance to the speech processing system 200 at [5].”) from a sound analysis result of the user utterance (FABRIZIO Par 36 – “The speech processing system 200 can again generate preliminary speech processing results for the current utterance. One of the top-scoring results may an interpretation that the utterance is an NSU providing a value for a “Destination-Location” slot. Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot.”).

REGARDING CLAIM 10, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 1, wherein the processor is further configured to (FABRIZIO Figs. 1 and 2 – “Context Interpreter 206”) apply acquisition information acquired from a sensor to select the system utterance that is the feedback target of the user utterance (FABRIZIO Par 25 – “The microphone 102 may capture utterance audio and provide it (or data derived therefrom) to the speech processing system 200. The ASR module 202 may generate ASR results for the utterance, such as an n-best list of transcriptions. Each transcription or portion thereof may be associated with some score, such as a confidence score or a likelihood that the transcription or portion thereof is correct. The n-best list or some other type of results may be provided to the NLU module 204 so that the user's intent may be determined. An n-best list of interpretations (e.g., intents) may be determined or generated by the NLU module 204 and provided to the context interpreter 206. The context interpreter 206 can process the NLU results (e.g., modify individual interpretations, filter interpretations, re-score or re-rank interpretations, etc.) as described in greater detail below, and provide processed results to the dialog manager 206. Illustratively, the context interpreter 206 may merge a current NLU result with a prior result that was stored in the context data store 212 based on the application of a context interpretation rule. The dialog manager 208 may then generate a response (e.g., a confirmation) based on the merged result, and the NLG module 210 can translate the semantic response generated by the dialog manager 208 into human-readable text, synthesized speech, etc. The semantic response generated by the dialog manager 208 can be stored in the context data store 212, along with semantic representations of prior responses, user utterances, and the like.”).

REGARDING CLAIM 11, FABRIZIO in view of TAKIEL discloses the information processing apparatus according to claim 1, wherein the processor is further configured to apply output information of output device of the information processing apparatus (FABRIZIO Fig. 1 – “Dialog Manager 208 -> Current interpretation and dialog act -> Context data store 212 -> Prior interpretations and dialog acts -> Context interpreter 208”; Par 25 – “The semantic response generated by the dialog manager 208 can be stored in the context data store 212, along with semantic representations of prior responses, user utterances, and the like.”) to select the system utterance that is the feedback target of the user utterance (FABRIZIO Par 25 – “The context interpreter 206 can process the NLU results (e.g., modify individual interpretations, filter interpretations, re-score or re-rank interpretations, etc.) as described in greater detail below, and provide processed results to the dialog manager 206. Illustratively, the context interpreter 206 may merge a current NLU result with a prior result that was stored in the context data store 212 based on the application of a context interpretation rule. The dialog manager 208 may then generate a response (e.g., a confirmation) based on the merged result, and the NLG module 210 can translate the semantic response generated by the dialog manager 208 into human-readable text, synthesized speech, etc.”).


REGARDING CLAIM 12, FABRIZIO discloses an information processing system comprising: 
a user terminal (FABRIZIO Fig. 2 – “Client Device 300”) configured to receive a user utterance as an input (FABRIZIO Par 19 – “The client device may include or be in communication with an audio input component for accepting speech input on which to perform speech recognition, such as a microphone 102.”); and 
a data processing server (FABRIZIO Fig. 2 – “Speech processing system 200”)
 determine that the user utterance received from the user terminal is a feedback utterance and is a response (FABRIZIO Fig. 5 – “Dialog act is elicitation or confirmation? 506 -… -> Dialog act related to a target slot? 510 -> Current interpretation provides yes/no/override for target slot? 512 ->Mergeable 516”; Fig. 2 – “[5] Utterance #3 (Information Elicited in Dialog Act #1)”; Par 53 – “At decision block 512, the content interpreter 206 or some other module or component of the speech processing system 200 can determine whether the interpretation currently being considered provides an acceptance, rejection, or replacement value for the target slot.”; Par 35 – “The user may subsequently make an utterance that is related to the initial turns of this illustrative multi-turn interaction. For example, the user may decide to continue searching for flights by providing the information previously elicited by the system 200 at [2]. The user may say “Chicago” (or “Go to Chicago,” or “Let's try Chicago,” or “Destination Chicago,” etc.), and the client device 300 can provide the utterance to the speech processing system 200 at [5].”) to one of a plurality system utterances of the information processing system (FABRIZIO Par 11 – “Aspects of the present disclosure relate to maintaining a history of turns in a multi-turn dialog interaction (also referred to herein as a “multi-turn interaction” for convenience). In some embodiments, semantic representations of prior user utterances (also referred to herein as “interpretations”) and semantic representations of prior system responses and actions (also referred to herein as “dialog acts”) can be maintained. By maintaining the semantic representations of prior turns by both the user and the system, the system can refer back to them when interpreting later user utterances in the same multi-turn interaction”; Par 49 – “At block 504, the content interpreter 206 or some other module or component of the speech processing system 200 can iterate through each dialog act of the multi-turn interaction, or some subset thereof (e.g., only the previous 1 or 2 dialog acts) to determine whether the interpretation that is currently being considered may be modified or merged with a previous intent.”), executed preceding to the user utterance (FABRIZIO Fig. 2 – “[2] Dialog Act #1 (Elicitation of Information)”; Fig. 5 – “For each prior dialog act 504 -> Dialog act is elicitation or confirmation? 506 -… -> Dialog act related to a target slot? 510 -> Current interpretation provides yes/no/override for target slot? 512 ->Mergeable 516”; Par 33 – “The NLG module 210 may generate a user prompt based on the dialog act (e.g., “What is your destination?”), and the prompt may be provided to client device 300 at [2] for presentation to the user.”);
 analyze a [relevance] score between the user utterance and the plurality of system utterances in the past (FABRIZIO Par 16 – “For example, if a particular interpretation in the n-best list is merged with a prior interpretation, the combined merged interpretation may be inserted into the n-best list and may be given a score that is higher or otherwise indicates more relevance than the un-merged intent alone. Re-ranking can help to reduce or prevent the chance that the speech processing system will use any interpretation that satisfies a rule, even if the interpretation is associated with a low recognition confidence. Instead, the true “correct” result may be maintained in an n-best list of results, and may therefore be recognized correctly.”; Fig. 4 – “Filter and Rank list of current interpretations 414”; Par 47 – “Once the relevant interpretations have been processed using the context of the multi-turn interaction, the interpretations can be filtered, re-scored, or re-ranked at block 414 and provided to a downstream consumer of the interpretations, such as a dialog manager 208. For example, all un-merged NSUs may be filtered from the results. As another example, a merged interpretation may be given a score corresponding to the score of the previous interpretation with which a current interpretation was merged. In some embodiments, a context interpreter 206 may employ a machine learning model to re-score and/or re-rank the interpretations. For example, the features used by the machine learning model may include ASR results and/or scores for the current and any number of prior utterances; NLU results and/or scores for the current and any number of prior utterances; any number of previous dialog acts; etc. The model may then be used to provide a ranking or score for the results to be provided to downstream consumers of the interpretations. The process 400 can terminate at block 416.”; Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot. This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]).”); 
select a system utterance having a highest relevance among the plurality of system utterances (FABRIZIO Par 36 – “The speech processing system 200 can again generate preliminary speech processing results for the current utterance. One of the top-scoring results may an interpretation that the utterance is an NSU providing a value for a “Destination-Location” slot. Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot.”; Par 49 – “At block 504, the content interpreter 206 or some other module or component of the speech processing system 200 can iterate through each dialog act of the multi-turn interaction, or some subset thereof (e.g., only the previous 1 or 2 dialog acts) to determine whether the interpretation that is currently being considered may be modified or merged with a previous intent.”; Par 47 – “Once the relevant interpretations have been processed using the context of the multi-turn interaction, the interpretations can be filtered, re-scored, or re-ranked at block 414 and provided to a downstream consumer of the interpretations, such as a dialog manager 208”), wherein the selected system utterance that a feedback target of the user utterance (FABRIZIO Par 25 – “The dialog manager 208 may then generate a response (e.g., a confirmation) based on the merged result, and the NLG module 210 can translate the semantic response generated by the dialog manager 208 into human-readable text, synthesized speech, etc.”; Par 36 – “This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]). The dialog manager 208 can receive the merged interpretation with the fully formed “Search-Flights-Intent( . . . ),” and can initiate the requested action (e.g., by providing instructions to an application module configured to execute flight searches). The dialog manager 208 can produce a dialog act responsive to the intent, and the NLG module 210 can produce a response that is sent to the client device 300 at [6]. Illustratively, the response may be the results of the flight search, a confirmation of the intent (e.g., “Searching for flights to Chicago . . . ”), elicitation of additional information (e.g., “When would you like to return?”), etc.”); and
control an output based on the selected system utterance (FABRIZIO Par 36 – “The dialog manager 208 can produce a dialog act responsive to the intent, and the NLG module 210 can produce a response that is sent to the client device 300 at [6]. Illustratively, the response may be the results of the flight search, a confirmation of the intent (e.g., “Searching for flights to Chicago . . . ”), elicitation of additional information (e.g., “When would you like to return?”), etc.”).

FABRIZIO implicitly teaches the [square-bracketed] limitation and explicitly teaches the underlined feature instead.  In other words, FABRIZIO teaches the calculated score is based on a “merged” interpretation, wherein a current interpretation (i.e., a current user speech input) is merged with a prior dialog act (i.e., a previous system utterance).  The merged interpretation score is expected to be “high” when the current user utterance and the previous system utterance are “related” (Par 36 – “Because the context data store 212 includes a prior dialog act eliciting that particular slot value, the interpretation may be merged with the prior interpretation (also in the context data store 212) of “Search-Flights-Intent( . . . )” in order to provide the missing value for the “Destination-Location” slot. This time, the interpretation may be associated with a score indicating that the interpretation is likely the correct interpretation based on the lack of a higher scoring interpretation that is not merged (e.g., because the utterance was an NSU, there was no higher-scoring interpretation of a fully formed intent, as was the case when the user made the weather-related utterance at [3]).”).  Thus, FABRIZIO implicitly teaches the calculated score is the “relevance score” between the user utterance and system utterances.  Although, FABRIZIO implicitly teaches the limitation, EXAMINER provides TAKIEL for the clarity of the rejection. 
TAKIEL explicitly teaches the [square-bracketed] limitation.  TAKIEL discloses a method/system for managing dialog between a user and a virtual assistant comprising:
analyze a [relevance] score between the user utterance and the plurality of system utterances in the past (TAKIEL Fig. 1 – “Data Visualization Manager 212”; Par 16 – “Suppose the user now utters, “Sports Trivia.” Even though the user most recently changed the subject of the human-to-computer dialog to “weather,” the topics of “game,” “game selection,” “trivia,” “sports,” and “history” are all still stored in the contextual data structure, albeit with slightly reduced measures of relevance.”; Par 79 – “From these grammar rules is it apparent that the user can always specifically state, at the outset, that he or she wants to play GAME A with three players. Such a statement includes all parameters required by GAME A to begin game play. If the topic “game_A” has at least a medium measure of relevance (e.g., the player said, “I want to play Game A” but did not provide additional information), then the player can say, “I want <non-zero integer> players” to begin game play. And if automated assistant 120 has just asked, “How many players?”, then the topic “player_question” may have a sufficiently high measure of relevance that the user can simply provide a numeric response.”); 
select a system utterance having a highest relevance among the plurality of system utterances (TAKIEL Par 16 – “Accordingly, the parser subsystem may still select (e.g., contextually filter from a larger repository of grammars) one or more grammars associated with these topics to parse the user's utterance. The parser subsystem may then apply the selected grammars to the input, and may provide the resulting parses and associated topics to the response subsystem. The response subsystem may then pass control to the Sports Trivia child process node that was added to the dialog tree previously.”; Par 17 – “Additionally or alternatively, because grammars are only applicable when particular topics are relevant (and in some cases, must have measures of relevance that satisfy various thresholds), the use of techniques described herein also limit the number of generated parses/interpretations to only those which make sense in the current dialog context.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of FABRIZIO to include a relevance score, as taught by TAKIEL.
One of ordinary skill would have been motivated to include a relevance score, in order to enable smooth changing of conversation subjects (TAKIEL Par 17).

REGARDING CLAIM 13, FABRIZIO in view of TAKIEL discloses an information processing method that is executed by an information processing apparatus of claim 1; thus, it is rejected under the same rationale.

REGARDING CLAIM 14, FABRIZIO in view of TAKIEL discloses an information processing method that is executed in an information processing system including a user terminal (FABRIZIO Fig. 2 – “Client Device 300”) and a data processing server (FABRIZIO Fig. 2 – “System processing system”; Par 22 – “The speech processing system 200 may include any number of server computing devices …”), wherein the information processing method comprises: performing the steps of Claim 12; thus, it is rejected under the same rationale.



REGARDING CLAIM 15, FABRIZIO in view of TAKIEL discloses a non-transitory computer-readable medium having stored thereon, computer executable instruction that, when executed by an information apparatus, cause the information processing apparatus to execute operations, the operations comprising: the operations of claim 1; thus, it is rejected under the same rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655